Per Curiam:

The motion for leave to proceed further' herein in forma pauperis is denied, for the reason that the Court, upon examination of the unprinted record herein submitted, finds that there is no substantial federal question upon which a writ of certiorari can be issued. The petition for a writ of certiorari is therefore also denied. *523The costs already incurred herein shall be paid by the Clerk as provided in the order of October 29, 1926.
Mr. William H. Hallam, pro se, for petitioner.
No appearance for respondent.